Andrews, Presiding Judge.
In Edwards v. Dept. of Children & Youth Svcs., 271 Ga. 890 (525 SE2d 83) (2000), the Supreme Court reversed this Court’s opinion in Edwards v. Dept. of Children & Youth Svcs., 236 Ga. App. 696 (512 SE2d 339) (1999). Therefore, we vacate our earlier opinion, adopt the opinion of the Supreme Court as our own, and remand the case to the trial court for proceedings not inconsistent with the opinion of the Supreme Court.

Judgment reversed and case remanded.


Pope, P. J., and Ruffin, J., concur.